Title: To Alexander Hamilton from Marquis de Lafayette, 12 April 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


Paris April the 12th 1787
My dear Hamilton
It is an Age since I Heard from you. Of you I Hear By some of our friends, and in the News Papers. But altho I Have a Right to Complain, I want to let you know the proceedings of our Assembly, which as it is Unusual in France, May Raise Your Curiosity.
Our Constitution is pretty much what it was in England Before it Had Been fairly writen down, and Minutely preserved; so that we Have great claims to freedom, to a National Representation, to the Denial of Taxes, &c., &c. But despotism on one hand, and levity on the other Have Maneuvred us out of allmost Every privilege & they will subsist However more or less in some provinces, and particularly those of Bretagne.
Now that the follies of Courts Had obliged Governemens to saddle us with new taxes and the opposition of our Magistrates did present itself as an obstacle to the Ministers, they Have thought proper to Call an Assembly of Notables, chosen By the King, But taken among the first people in Each order, and to Begin with granting them what is more wished for By the Nation, an Assembly in each province.
The last Assembly of Notables in 1626 Had Been obedient to the Ministers. This one Came at a more enlightened period. It Happened Under a minister, M. de Calonne, who altho He Has parts, is not equal to some of the Members, Men of the first Abilities. We are Backed By the Nation, and altho not Her Representatives, Have Behaved as Her interpreters, and we Have formed a great Majority in favour of popular Measures.
The speeches from the throne, those of M. de Calonne all Have Been printed—the last one Contains Many false Hoods. The first Measure we took was for the Clergy to declare they were Ready to pay in the same proportion with other people, for the ⟨Noblesse⟩ to Make the same declaration and Reject a pecuniary privilege that was offered in lieu of the other that is taken off.
We Have Gratefully Accepted the provincial Elective assemblies, But Have united on such Alterations as will Envigorate them: M. de Calonne Had made a Mixture of democracy and despotism which did Anhiliate those Checks and graduations that are Necessary Evils where Ever there is a King. But I think the provincial Assemblies as they are proposed By us, May lay a foundation for a good Building.
Several plans for the removal of Internal Custom offices, for the free Exportation of Corn, for the change in the salt tax, for the Anihilation of some duties, and Now for the disposal of the King’s domanial possessions all Have Been Examined and Underwent several Alterations. To some we Have only left the titles of the Chapters, But changed them in my opinion much for the Better.
The idea of a General tax in kind was proposed By the Governement, But we said it was not practicable. As to any new imposition, we Have Answered it is impossible to form an opinion Before we know the Returns of the Exportes of the two last years, and the plans of (Economy that are intended. We Have not, it is true, Any powers from the Nation—But our Opinion is asked, and in a Measure Has Become Necessary—and a Majority of us do not think theyr opinion Can Be given, Untill those preliminaries are fulfilled.
There is a very interesting Contrast Between the King’s power at Versailles, and the Opposition of the Assembly which is Held there—and Divided in seven Committees of 20, or 22 each—presided By a prince of the Blood. Hitherto we Have not voted in a General Assembly altho’ we Had some to Hear the Minutes. But the opinions of the Committees only are not taken—and in the end, each vote will Be prono[u]need in the Whole House, Beginning from the last up to the first in Rank. You know that we Have the Clergy, Noblesse, Magistracy, and Tiers etat.
At the last meeting we Had Before the Recess of these Holy ⟨Days⟩ I Had a personal Battle to ⟨–⟩ of some importance—the King’s domanial property Has Been a pretence to lavish Monney on princes of the Blood, favourites and Powerfull people of the Country. I Had the day Before Moved for an examination of those Bargains, wherein more than fifty millions Have Been thrown a way. The great people Being afraid of Being found out, and particularly M. de Calonne who is guilty of the most Indecent depredation, thought they must intimidate me and the Bishop of Langres (M de La Luzerne’s Brother) who Had seconded My Motion. They in consequence of it persuaded the king to Have us told By His Brother our president, that Such Motions ought to Be signed—upon which I signed the inclosed paper—and the Bishop said that after the Recess He would Bring in some Accounts Signed by Him of the Bargain of sinecure made by M. de Calonne.
The King was very Angry with me. M. de Calonne, who Had His Confidence, intended signal Revenge. I was preparing to support what I Had said, when we suddenly Heard that M. de Calonne Had Been dismissed. The Keeper of the seals Has also Been sent off. I am glad we got Rid of M. de Calonne and wish His successor, who unfortunately is an old Broken man, may improve the opportunity of this Assembly and let us make useful arrangements.
Adieu, my dear Hamilton, My Best Respects wait on Mrs. Hamilton. Remember me to Gnl Knox, Wadsworth—all our friends, and particularly the good doctor. Most affectionately   Yours
Lafayette
Don’t tell the french chargé d’affaires that you Have this paper from me, except that there is nothing in it, for Copies have spread every where.
